Examiner’s Comment
Allowable Subject Matter
Claims 1-3, 43-50, 52, and 54-63 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art fails to teach or disclose an electronic component, comprising a carrier; a sensor device mounted on the carrier, said sensor device comprising a sensor chip; an electrostatic discharge protection element mounted on the carrier, for protecting the sensor chip from an electrostatic discharge, the protection element comprising a bridging structure including at least two terminals resting on the carrier, wherein the protection element is arranged to bridge the sensor device, or a rod including a single terminal mounted on the carrier, wherein the rod includes a portion extending into a space above the sensor device, wherein the protection element has two terminals, wherein the sensor device has a rectangular footprint with a first and a second pair of opposed edges, and the sensor device comprises contact pads arranged along the first pair of opposed edges of the rectangular footprint, and wherein the terminals of the protection element are arranged facing the sensor device at the second pair of opposed edges of the rectangular footprint.   	Regarding claim 43, the prior art fails to teach or disclose an electronic component, comprising: a carrier; a sensor device mounted on the carrier, said sensor device comprising a sensor chip; andApplicant: Sensirion Automotive Solutions AGDkt. 796/90622Inventor(s): Markus WIGET et al. aApplication No. 16/074,979 filed August 2, 2018Page 5n electrostatic discharge protection element mounted on the carrier, for protecting the sensor chip from an electrostatic discharge, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838